Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 24 September 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  Sir,
                     
                     Camp Septr 24th 1782
                  
                  I have the Honor to transmit your Excellency the Abstracts of the Muster Rolls for the Months of July and August: and to the Report of the Inspection made by Colonel Stewart I have added the Original.  The account which he gives of the Army is so minute and just that I have nothing to add except what respects the Progress which the Troops have made in Exercise and Manoeuvres.
                  As your Excellency has honored every Manoeuvre with your Presence, you have observed the Defects, and notice the Causes which have produced them more minutely than I can point out.  In vain will the most perfectly Disciplined Troops, attempt to appear to advantage, if the officers commanding Corps neglect, or are ignorent of giving proper Cautions previous to the Execution of a Manoeuvre; or if they know not how to correct a Mistake, before the Disorder occasioned by it, becomes general.
                  The greater Part of our Army are able to perform the Manoeuvres agreeable to the Regulations with the greatest Presicion; and if the last Campaign, had not been from various Causes, unfavorable to Discipline, I will venture to assert that the Troops would have approached much nearer to Perfection.  I have the Honor to be with the greatest Respect Your Excellency’s most Obedient Servant
                  
                     Steuben Maj: Genrl:
                  
               